DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 10-21-21.
Claims 1, 13 and 18 are amended.

Allowable Subject Matter	
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-12 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
wherein the flexible board comprises: a base substrate connected to the display module; a cover member on the flat area, and covering a boundary at which the base substrate and the display module are connected to each other; and a blocking member on the flat area, and in contact with the cover members wherein the cover member is at least partially between the blocking member and a display area of the display module in the plan view.
Claims 13-17 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 13 in combination as claimed, including:

Claims 18-20 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 18 in combination as claimed, including:
preparing a flexible board in which a blocking member is formed on a base substrate; bonding an end of the flexible board to one edge portion of the display module; forming a cover member contacting a side surface of the one edge portion of the display module connected to the flexible board; and bending the flexible board, wherein the cover member is formed in an area between the blocking member and the side surface of the one edge portion of a display area of the display module in a plan view.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 13, 18 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848